TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2015



                                      NO. 03-14-00803-CV


                                Melvin Valentine, Jr., Appellant

                                                  v.

                         Texas Department of Public Safety, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on December 15, 2014. Having

reviewed the record, it appears to the Court that that Melvin Valentine, Jr. has not prosecuted his

appeal and did not file a brief, nor comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.